178 S.E.2d 12 (1970)
10 N.C. App. 51
Elsie B. CASSELS
v.
FORD MOTOR COMPANY, Marvin F. Bean, Inc., Ford Dealer, and Billy Ray Starnes.
Theodore J. CASSELS
v.
FORD MOTOR COMPANY, Marvin F. Bean, Inc., Ford Dealer, and Billy Ray Starnes.
No. 7025DC617.
Court of Appeals of North Carolina.
December 16, 1970.
*14 Mitchell & Teele by H. Dockery Teele, Jr., Valdese, for plaintiff appellants.
Byrd, Byrd & Ervin by Robert E. Byrd, and Thomas R. Blanton, III, Morganton, for defendant appellee Ford Motor Co.
GRAHAM, Judge.
The determinative question on this appeal is whether plaintiffs' complaints are sufficient under Rule 8(a) of the North Carolina Rules of Civil Procedure (G.S. § 1A-1) to withstand defendants' motion to dismiss pursuant to Rule 12(b) (6) for failure to state a claim upon which relief can be granted.
Rule 8(a) provides:
"Claims for relief.A pleading which sets forth a claim for relief, whether an original claim, counterclaim, crossclaim, or third-party claim, shall contain
(1) A short and plain statement of the claim sufficiently particular to give the court and the parties notice of the transactions, occurrences, or series of transactions or occurrences, intended to be proved showing that the pleader is entitled to relief, and
(2) A demand for judgment for the relief to which he deems himself entitled. Relief in the alternative or of several different types may be demanded."
In the case of Sutton v. Duke, 277 N.C. 94, 176 S.E.2d 161, Justice Sharp discusses at length the requirements of Rule 8(a) with respect to the specificity now required in pleadings by the provisions of Rule 8(a). The following language is particularly pertinent:
"Under the `notice theory' of pleading contemplated by Rule 8(a) (1), detailed fact-pleading is no longer required. A pleading complies with the rule if it gives sufficient notice of the events or transactions which produced the claim to enable the adverse party to understand the nature of it and the basis for it, to file a responsive pleading, andby using the rules provided for obtaining pretrial discoveryto get any additional information he may need to prepare for trial.
* * * * * *
When Rule 7(e) abolished demurrers and decreed that pleas `for insufficiency shall not be used' it also abolished the concept of `a defective statement of a good cause of action.' Thus, generally speaking, the motion to dismiss under Rule 12(b) (6) may be successfully interposed to a complaint which states a defective claim or cause of action but not to one which was formerly labeled a `defective statement of a good cause of action.' For such complaint, as we have already noted, other provisions of Rule 12, the rules governing discovery, and the motion for summary judgment provide procedures adequate to supply information not furnished by the complaint. See the paper delivered by Dean Dickson Phillips, The *15 Sufficiency of a Pleading as Tested by the Motion to Dismiss for Failure to State a Claim upon Which Relief Can be Granted, reported in the proceedings at the North Carolina Bar Association's Institute on the New Rules of Civil Procedure, October 1968, VI 16-19. See also Comment upon Rule 12, Vol. 1A, N.C.Gen.Stats., § 1A-1, p. 610."
The above opinion gives rise to the following general principle: A complaint is sufficient to withstand a motion to dismiss where no insurmountable bar to recovery on the claim alleged appears on the face of the complaint and where allegations contained therein are sufficient to give a defendant sufficient notice of the nature and basis of plaintiffs' claim to enable him to answer and prepare for trial.
No insurmountable bar to recovery appears on the face of the complaints now before us. Furthermore, allegations therein give defendants notice that they are being sued for injuries which plaintiffs allege were proximately caused by the negligence of Ford in manufacturing and delivering to its dealer a truck with an improperly manufactured or installed drive shaft, universal joints and pinion shafts, and the negligence of Bean in failing to inspect the truck and in selling and delivering it in the defective and unsafe condition. "`The over-whelming weight of authority is to the effect that the manufacturer of a truck * * * owes a duty to the public, irrespective of contract, to use reasonable care in its manufacture and to make reasonable inspection of the construction in the plant where the truck was manufactured.' General Motors Corporation v. Johnson, C.C.A. (4th), 137 F.2d 320; MacPherson v. Buick Motor Co., 217 N.Y. 382, 111 N.E. 1050, L.R.A.1916F, 696, Ann.Cas. 1916C, 440; 5 Am.Jur., Automobiles § 350; 60 C.J.S. Motor Vehicles § 165; Annotations: 156 A.L.R. 479; 164 A.L.R. 569, 584." Gwyn v. Lucky City Motors Inc., 252 N.C. 123, 113 S.E.2d 302. "[T]he seller is subject to the same liability to the purchaser as the manufacturer if the article is potentially dangerous by reason of a defect in construction or the absence of safety devices." 6 Strong, N.C. Index 2d, Sales, § 22, p. 718.
In our opinion the defendants' motion to dismiss was improperly granted. If they desire to ascertain more precisely the details of the claims asserted against them adequate discovery procedures are now available to them for this purpose. Sutton v. Duke, supra.
Defendants' motions to dismiss allege that the plaintiffs' actions are barred by the statute of limitations. However, the judgments dismissing the actions were not based upon this ground. We therefore do not discuss the merits of these alleged defenses, or whether they can be properly raised by a motion to dismiss made pursuant to Rule 12.
Reversed.
MORRIS and PARKER, JJ., concur.